      Case 2:19-cv-00365-MHT-JTA Document 154 Filed 04/24/20 Page 1 of 3



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


YASHICA ROBINSON, M.D.,               )
et al., on behalf of                  )
themselves, their                     )
patients, physicians,                 )
clinic administrators,                )
and staff,                            )
                                      )
       Plaintiffs,                    )
                                      )           CIVIL ACTION NO.
       v.                             )             2:19cv365-MHT
                                      )                  (WO)
STEVEN MARSHALL, in his               )
official capacity as                  )
Alabama Attorney General,             )
et al.,                               )
                                      )
       Defendants.                    )

                                   ORDER

       Upon agreement of the parties, it is ORDERED that:

       (1) The joint motion to dismiss (doc. no. 150) is

granted.

       (2) Defendants Danny Carr, Daryl D. Bailey, Mark H.

LeQuire, Robert L. Broussard, Ashley Rich, Hays Webb,

and    James     H.    Walburn,     M.D.,    are    dismissed      without

prejudice       from    this    action      and    are   terminated        as

parties.
    Case 2:19-cv-00365-MHT-JTA Document 154 Filed 04/24/20 Page 2 of 3



     (3) Defendants       Carr,     Bailey,    LeQuire,      Broussard,

Rich, Webb, and Walburn, and their employees, agents,

and successors in office, shall be bound by the terms

of any injunctive relief (including but not limited to

a    temporary       restraining          order     or     preliminary

injunction),     declaratory       relief,     and/or    other    relief

against the Alabama Attorney General and/or any of the

other defendant(s) by any court in this action so long

as such relief remains in effect as to the Alabama

Attorney      General     and/or        any   other      defendant(s).

However, defendants Carr, Bailey, LeQuire, Broussard,

Rich, Webb, and Walburn, and their employees, agents,

and successors, shall not be liable for any award of

attorneys’ fees, costs, or other monetary damages that

might be included as part of such relief.                     Nor shall

defendants     Carr,     Bailey,        LeQuire,   Broussard,       Rich,

Webb,   and   Walburn     and    their     employees,     agents,        and

successors be bound by any relief that subsequently is

reversed, vacated, set aside, or otherwise limited as



                                    2
     Case 2:19-cv-00365-MHT-JTA Document 154 Filed 04/24/20 Page 3 of 3



to   the    Alabama      Attorney     General      and/or     any     other

defendant(s).           However,       defendants       Carr,       Bailey,

LeQuire, Broussard, Rich, Webb, and Walburn, and their

employees, agents, and successors in office, shall take

no enforcement action against any plaintiff premised on

events that occurred while such relief was in effect.

      (4) The court’s prior orders (doc. nos. 44 and 49)

shall remain in effect.

      DONE, this the 24th day of April, 2020.


                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
